The opinion of the court was delivered by
Redeield, Ch. J.
The agreed state of facts filed in the county court, was subject to the control of that court, the same as the pleadings in the case. And if the party had made a bad plea, or had admitted away his defence, or cause of action, by a demurrer, he is always allowed to withdraw, on terms. And this being matter of discretion with the county court, its exercise cannot be revised here, unless the facts upon which that court acted are spread upon the record.
In regard to the onus of proving the warning out, of an inhabitant of a town, under the settlement act of 1801, it has always been regarded as falling upon the party claiming the benefit of such proceeding. And if not shown by the party objecting to the settlement, it is presumed not to exist. These being the only questions reserved, the judgment is affirmed.
It is obvious that after the case stated, for any reason is discharged, or allowed to be taken off the file of the cause, it ceases to have any binding force in the cause. It is either what it purports on its face, the case, and the whole case, or it is nothing.